Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US PGPUB 20190252576] (hereinafter Lee).

Regarding claim 1, Lee teaches a semiconductor light-emitting device comprising:
a substrate (101/111/113/115, Para 48) having an upper surface (surface in contact with material 117, Fig. 2) and a lower surface (surface of 101 parallel to the upper surface, Fig. 2);
a first insulating layer (111, Para 48) disposed on the upper surface of the substrate (Fig. 2);
a plurality of light-emitting structures (300, Para 48) disposed on the first insulating layer and spaced apart from each other (Fig. 2), each of the plurality of light-emitting structures comprising a first semiconductor layer (330, Para 76), an active layer (350, Para 76), and a second semiconductor layer (370, Para 76);
a plurality of optical layers (clad layer (not shown), Para 81) each filling a groove (395, Para 86, Fig. 3) that is formed at a certain depth in the second semiconductor layer of each of the plurality of light-emitting structures (Fig. 2);
a plurality of first electrodes (230b, Para 52) penetrating the substrate and electrically connected to the first semiconductor layer of each of the plurality of light-emitting structures, respectively (Fig. 2);
a plurality of second insulating layers (520, Para 91) disposed on side surfaces of each of the plurality of light-emitting structures, respectively (Fig. 2); and
a second electrode (390/530, Para 92) connected to the plurality of light-emitting structures (Para 92, Fig. 2), the second electrode being disposed on an uppermost surface of the second semiconductor layer of each of the plurality of light-emitting structures and each of the plurality of second insulating layers (Fig. 2).

Regarding claim 3, Lee teaches a semiconductor light-emitting device wherein the second semiconductor layer of each of the plurality of light-emitting structures has a protrusion structure surrounding the groove (Fig. 2/3), and
wherein the protrusion structure has an increasing width toward the substrate (Fig. 3).

Regarding claim 5, Lee teaches a semiconductor light-emitting device wherein the second electrode and each of the plurality of first electrodes comprise a reflective electrode or a transparent electrode (Para 84/93).

Regarding claim 10, Lee teaches a semiconductor light-emitting device wherein each of the plurality of optical layers contacts the second semiconductor layer (Para 81).

Regarding claim 11, Lee teaches a semiconductor light-emitting device wherein each of the plurality of optical layers comprises:
a material configured to convert a wavelength of light emitted from each of the plurality of light-emitting structures into a different wavelength; or
a transparent material configured to transmit light emitted from each of the plurality of light-emitting structures (Para 84/91, ITO material is transparent).

Regarding claim 16, Lee teaches a semiconductor light-emitting device comprising:
a substrate (101/111/113/115, Para 48) having an upper surface (surface in contact with material 117, Fig. 2) and a lower surface (surface of 101 parallel to the upper surface, Fig. 2);
a first insulating layer (111, Para 48) disposed on the upper surface of the substrate (Fig. 2);
3N light-emitting structures (300, Para 48) disposed on the first insulating layer and spaced apart from each other (Fig. 2), where N is an integer of 2 or more (Fig. 2), each of the 3N light-emitting structures comprising a first semiconductor layer (330, Para 76), an active layer (350, Para 76), and a second semiconductor layer (370, Para 76);
3N optical layers ((clad layer (not shown), Para 81) each filling a groove that is formed at a certain depth in the second semiconductor layer of each of the 3N light-emitting structure (Fig. 2);
3N first electrodes (230b, Para 52) penetrating the substrate and electrically connected to the first semiconductor layer of each of the 3N light-emitting structures, respectively (Fig. 2);
a plurality of second insulating layers (520, Para 91) disposed on side surfaces of each of the 3N light- emitting structures, respectively (Fig. 2); and
a second electrode (390/530, Para 82) connected to the 3N light-emitting structures (Para 82), the second electrode being disposed on an uppermost surface of the second semiconductor layer of each of the 3N light-emitting structures and each of the plurality of second insulating layers (Fig. 2),
wherein every three light-emitting structures of the 3N light-emitting structures is included in one pixel such that the 3N light-emitting structures form an array of N pixels (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fukshima et al. [US PGPUB 20090267062] (hereinafter Fukshima).

Regarding claim 12, Lee teaches the limitations of the claims upon which it depends.
Lee does not specifically teach the limitation of claim 12.
Referring to invention of Fukshima, Fukshima teaches light emitting layer 1 wherein the conductivity type of the first semiconductor layer 11 and the second semiconductor layer 13 can be interchanged (Para 63).
In view of such teaching by Fukshima, it would have been obvious to a person having ordinary skills in the art to have the device of Lee comprise the teaching of Fukshima based on the rational of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).

Allowable Subject Matter
Claims 21-25 are allowed.
Claims 2, 4, 6-9, 13, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising the first to third wavelength conversion optical layers converting respective colors as claimed in claim 25, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819